Title: To George Washington from the Pennsylvania Delegates, 6 July 1775
From: Pennsylvania Delegates
To: Washington, George



Sir
Philadelphia 6th July 1775

We inclose a Resolution of our Assembly authorising us to recommend proper Officers for the Battalion of Rifflemen to be raised in this Province, and a Letter from the Committee of York County, where a Company of an hundred Men has been raised.
We therefore beg Leave to recommend Mr Michael Dowdle for Captain; Mr Henry Miller for first Lieutenant; Mr John Dill for second Lieutenant; and Mr John Matson for third Lieutenant of that Company. We are, with the greatest Esteem, Sir Your most obedient Servants

John Dickinson
Geo: Ross
Cha. Humphreys
James Wilson

